                 Case: 3:20-cr-00077-jdp Document #: 30-1 Filed: 02/12/21 Page 1 of 4

                  Wisconsin Department of Corrections
Name: KROHN, ANTHONY R                                                                  DOC: 00430175


Birth year: 1983                                        Weight:    200          Aliases
Age:        37                                          Height:    5' 10"       AK KROHN
Gender:        MALE                                     Eye Color: BROWN         ANTHONY R KROHN
Race:          AMERICAN INDIAN OR AMERICAN NATIVE       Hair Color: BLACK        ANTHONY KROHN
Dexterity: RIGHT HANDED




                                                          Front with
        Front                 Left         Right
                                                           Glasses
 Photo(s) Taken: 08/19/2020


Status: INCARCERATED
Sub-Status:
Institution:
     Jackson Correctional Institution
     P.O. Box 232
     Black River Falls, WI 54615-0232
     (715)284-4550


Region Unit:
     Unit 811
     8 11 17
     1000 Log Lodge Court
     Baraboo, WI 53913
     (608) 3553840



Maximum Discharge Date: 06/04/2023
Parole Eligibility Date:                      Mandatory Release/Extended Supervision Date: 06/01/2022


Addresses

Residence
                                         Address                                           Reported
LODI, WI, 53555, County of COLUMBIA                                                      02/01/2020
              Case: 3:20-cr-00077-jdp Document #: 30-1 Filed: 02/12/21 Page 2 of 4
Movement
   Date          Type                Reporting Location                      Other Location
12/01/2020 Received from Jackson Correctional Institution        Dodge Correctional Institution
           another
           Facility
12/01/2020 Transferred to Dodge Correctional Institution         Jackson Correctional Institution
           Another
           Facility
08/19/2020 Returned        Dodge Correctional Institution        Rock County Jail
           from
           Extended
           Supervision
           (ES)
07/30/2019 Released on     Fox Lake Correctional Institution     Unknown
           Extended
           Supervision
03/01/2017 Returned        Fox Lake Correctional Institution     Rock County Jail/Sheriff Dept.
           from Court
02/22/2017 Out to Court    Fox Lake Correctional Institution     Rock County Jail/Sheriff Dept.
09/28/2016 Received from Fox Lake Correctional Institution       Dodge Correctional Institution
           another
           Facility
09/28/2016 Transferred to Dodge Correctional Institution         Fox Lake Correctional Institution
           Another
           Facility
08/03/2016 Returned        Dodge Correctional Institution        Rock County Jail
           from
           Extended
           Supervision
           (ES)
11/03/2015 Released on     Oshkosh Correctional Institution      Unknown
           Extended
           Supervision
05/20/2014 Received from Oshkosh Correctional Institution        Dodge Correctional Institution
           another
           Facility
05/20/2014 Transferred to Dodge Correctional Institution         Oshkosh Correctional Institution
           Another
           Facility
03/19/2014 Returned        Dodge Correctional Institution        Rock County Jail
           from
           Extended
           Supervision
           (ES)
02/05/2013 Released on     Waupun Correctional Institution       Unit 117
           Extended
           Supervision
11/27/2012 Received from Waupun Correctional Institution         New Lisbon Correctional Institution
           another
           Facility
11/27/2012 Transferred to New Lisbon Correctional Institution    Waupun Correctional Institution
           Another
           Facility
06/08/2012 Switched        New Lisbon Correctional Institution   Stanley Correctional Institution
              Case: 3:20-cr-00077-jdp Document #: 30-1 Filed: 02/12/21 Page 3 of 4
             Supervision
             Responsibility
06/07/2012 Switched       New Lisbon Correctional Institution   Stanley Correctional Institution
           Supervision
           Responsibility
05/17/2012 Received from New Lisbon Correctional Institution    Stanley Correctional Institution
           another
           Facility
05/17/2012 Transferred to Stanley Correctional Institution      New Lisbon Correctional Institution
           Another
           Facility
02/17/2012 Switched       Stanley Correctional Institution      Supervised Living Facility
           Supervision
           Responsibility
01/11/2012 Received from Stanley Correctional Institution       Supervised Living Facility
           another
           Facility
01/11/2012 Transferred to Supervised Living Facility            Stanley Correctional Institution
           Another
           Facility
12/21/2011 Received from Supervised Living Facility             Jackson Correctional Institution
           another
           Facility
12/21/2011 Transferred to Jackson Correctional Institution      Supervised Living Facility
           Another
           Facility
07/05/2011 Received from Jackson Correctional Institution       Dodge Correctional Institution
           another
           Facility
07/05/2011 Transferred to Dodge Correctional Institution        Jackson Correctional Institution
           Another
           Facility
05/11/2011 Admitted           Dodge Correctional Institution    Rock County Jail
           Probation
           Violator
04/08/2008 Released on        Oregon Correctional Center        Division of Community Corrections
           MR to                                                Central Office
           Supervision
10/31/2007 Received from Oregon Correctional Center             Dodge Correctional Institution
           another
           Facility
10/31/2007 Transferred to Dodge Correctional Institution        Oregon Correctional Center
           Another
           Facility
10/30/2007 Received from Dodge Correctional Institution         Columbia Correctional Institution
           another
           Facility
10/30/2007 Transferred to Columbia Correctional Institution     Dodge Correctional Institution
           Another
           Facility
06/12/2007 Received from Columbia Correctional Institution      Dodge Correctional Institution
           another
           Facility
06/12/2007 Transferred to Dodge Correctional Institution        Columbia Correctional Institution
              Case: 3:20-cr-00077-jdp Document #: 30-1 Filed: 02/12/21 Page 4 of 4
            Another
            Facility
06/11/2007 Received from Dodge Correctional Institution        Oneida County Jail Contract
           another
           Facility
06/11/2007 Transferred to Oneida County Jail Contract          Dodge Correctional Institution
           Another
           Facility
03/05/2007 Received from Oneida County Jail Contract           Dodge Reception
           another
           Facility
03/05/2007 Transferred to Dodge Reception                      Oneida County Jail Contract
           Another
           Facility
02/28/2007 Returned         Dodge Reception                    Rock County Jail
           from Court
02/21/2007 Out to Court     Dodge Reception                    Rock County Jail
12/20/2006 Admitted         Dodge Reception                    Unknown
           Probation
           Violator

Court Cases
  Case #    Location                               Statute #                                 Convicted
01CM01759 ROCK         940.19(1) , 946.41(1)                                             07/23/2002
02CF03952   ROCK       940.19(1)                                                         06/09/2003
02CM01092 ROCK         940.19(1)                                                         07/23/2002
05CM01998 ROCK         941.23                                                            01/30/2006
06CM02553 ROCK         943.01(1) , 943.14                                                02/27/2007
09CF2123    ROCK       940.19(2)                                                         12/18/2009
09CF2612    ROCK       946.49(1)(B) , 961.41(1M)(CM)2                                    12/18/2009
13CF2543    ROCK       346.63(1)(A)                                                      03/13/2014
16CF939     ROCK       346.63(1)(A)                                                      02/24/2017
